Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 1 of 162

be wee
cy

°F

es os
a
7
e
.
fa
co
en
fad
es
a
*

 

&
aad
or

ae

es
at

i aN

a

7 “
SS EE Ma a

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 3 of 162

Sa aed

 

 

ta
6 Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 4 of 162

$
®

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 5 of 162

 

 

 

 

 

 
 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 7 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 8 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 9 of 162

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 10 of 162

(a

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 11 of 162

 
Case 3:19-cv-00160

 
 

ai deer Sees yy
hm,

oe oa eS a a,
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 14 of 162

 

 
 
Case 3:19-cv-00160

Atk

Pa

 

6

 
 
19-cv-00160 Document 41-1 Filed on 03/10/20

TXSD Page 18 of 162

in

Case 3

 

 

aA

 

 
Case 3:19-cv-0016¢

 

 

 

 

 

  

t nites -
. \
| ee Sas oy > =
, Steet q $ : Peet : a
. . Reece eS ee ee ha At ie es = NTE eran ae
aay rts RRR rea See CN ne eS ANG S ae . RENCE ENN PE IE
oe <s RON ~ ~~ i “
sei nt :
teers Rt NGateeR Be Pad oN i a : perenne
Become ere cent ned ROR Ronn ecy Ss ROE : Seat PSERENT
WRihee crenata Ret ares Pee Ragin ste en boe Eo Ay a : ERR R RG nS ah ot ae gee
yy eee ee bel “ A reat ae = aren nos ‘ ee . een al
x a :
EERE eS
eee S eS Ea
Sea ee as
Pe ee Sabeena a ee ol
PeReRe RENO NT OS een ry
eee “9
ae oe
Feeecererrrunerennnrtc:
eRe RORERT
a
Rereeaerac teat epe ss
SS RAR
ae
SERRE SS
RAR
A,
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 20 of 162

 

WD

 
1 of 162

nTXSD Page 2

19-cv-00160 Document 41-1. Filed on 03/10/20 i

Case 3

TONE

 

ee

eee ne

a ie)

Ke
ey ‘ et
sce aes eS
SESH OS set

See orn
woe

ree emer ee
See Cees
Retest
Rhee
Rees sens

eT
. eee
ee
cate

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 22 of 162

 

7 c
ah
ees

: *
oe
ne ooee
os

or

in
ew bd

Oe
a eer

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 23 of 162

  

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 24 of 162

 

 

ere aran a 7

‘

F
E
2
6
jos

Nee area

i

i Le
_ cana
ae)

a ot
em onan
a 1 ”

pt sadl Awediia
SG es a ta

 

4 ome,
crore’ Fad celal
peice a

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 25 of 162

@

7

yore yee

3
=

1 ex.

eee

ae

 

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 26 of 162
®

a

{

eek
iy 1

RA

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 0 10/20 in TXSD Page 2/ of 162

 

 
rcs

 
apsbetpete
eee

SS

ces

\

 

TXSD Page 29 of 162

In

19-cv-00160 Document 41-1 Filed on 03/10/20

Case 3

 

RSS ww Ss ; Ca

SY =e

See :

KS
Pt

P

Ree
SES
PIS RAS
Rae ai eae

TN

SMES
Se

=
SN

RS

eae

‘ : : oN
)

sown : SEES

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DW
n
© .
O

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on-03/10/20 in TXSD Page 32 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 33 of 162
®

 

   

A ad

a t
a bd
a ™

.

* ca
a,

, at \

 
 

19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD_ Page 34 of 162

Case 3

 

 

 

 

 

 

 

 
+ Case 3:19-cv-00160 Deocurtient 44-1: Filed on 03/10/20 in TXSD Page 3b of 162

 

% he

 

 
“1 Filed on,03/10/20 in TXSD_ Page 36 of 162

Case 3:19-cv-00160 Document 41

 

 

 

 
Case 3:19-cv-00160 Docu

 

 

Cree

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD_ Page 38 of 162

 

 
|
Case 3:/19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD -Page 39 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 40 of 162

 

 

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 41 of 162

ye

id @* @ceoscereg” ¢

eooeRBieveicoesecceor

@e 2 ¢ee¢ecee ee & & e

at Mele eee TS oe ee oO ee |

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 42 of 162

 
TXSD Page 43 of 162

In

19-cv-00160 Document 41-1 Filed on 03/10/20 i

Case 3

a)

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 44 of 162

&
z

 

% \BackPack”

is
6
ee
ae

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 45 of 162

 

 

 
19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 46 of 162

Case 3

naa

 

ae
-
3
.

‘7

 

ta
Case 3/19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page/’47 of 162

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 48 of 162

i Thihieaam ontr
it cca ee an

race CUS sbatrieeUMME Vet ee sci eci a
Frame: 1 1601Mb Sampling: [322230] Render Time:.108 Cameras]

 
Case 3:19-cv-00160 . Document 41-1 Filed on 03/10/20 in TXSD Page 49 of 162

 

 

a Te Lae Eres:

 

 

 

 
eects tne ena ag

as

Case 3:19-cv-00160 Document 41-1

 

Filed on 03/10/20 in TXSD_ Page 50 of 162

 

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 51 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 5/2 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 53 of 162

a
ww

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page sh of 162

 
Case 3:19-cv-00160 Document 41-1 Fi 0/20 in TXSD Page 55 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 56 of 162

&}

oa

iBackPack

 

&}
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 57 of 162

Tae
pay

Poa
s

nl

eT
*

ee

Pai

oa

 
TXSD_ Page 58 of 162

In

19-cv-00160 Document 41-1 Filed on 03/10/20 i

Case 3

 

 

7
4
:
3
4

 

 

li?

voy

,

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 59 of 162

&

       

 

 

 

 

a)
a}

 

0 of 162

1
1
{
i

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 6

 

4

sree Ree RE a

on

Aenea

/
a
3}
ce

i

fa
ord

aw)

NENT GENER Rar an BACKPACK
4 - : : : ‘ NEXT Peete ON BACK PACK
: : z : roa at

ern ad
fre mar te ie

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 61 of 162
ct

®

\

ae
&
—
%
o
“
ce
7

f

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 62 of 162

 

 

 

v
‘

1

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 68 of 162

|

 

@

Rae

nee

 

@
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 64 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 65 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 66 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 67 of 162

 

 
Case 3:19-cv-00160 Document 41-1 Filediau

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 69 of 162

 
&

®

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 70 of 162

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 71 of 162

@

&@

 

 

Ui
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 72 of 162

 
Case 3:19-cv-00160 Document 41- led on O ail

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 74 of 162

 
®

&

©

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 75 of 162

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 76 of 162

&

@

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 77 of 162

 

 

[sees
Kaisa

Poe

a

aD

ap
 

 

peal

RN hearel

SAC

oe

a

 

 

eseigate ett of mn
®

G

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 79 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 80 of 162

PS Pr areas
eee ee LS Seed

Sana ee S

rr are

 

a & &
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 81 of 162

 

‘
g
i
j
|
|

 
TXSD_ Page 82 of 162

In

19-cv-00160 Document 41-1 Filed on 03/10/20 i

Case 3

 

®
fase 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD._ Page 83 of 162.

ae

      

1g
4

eget npn

Soe REI

     

«

sommes

sae RAATTEN

rea
conenenon et

    
  

See

  

 

 
 

{{ Seooese
2

 

 

 

i |)
}
/

 

   

f
i
i
i
b
‘
4

thie sshacak ospestes

 

 

 

 

   
  
   
    

a
a I

 

 

 

Yechmngy __,

~ Lerautd use strap viithout binding becouse

a r

they ace commonly used for culdors bags i:

tha foam used Inside these straps - 1 “

is thicker giving mare comfort anne Méires tor Hight
vith heavier toads
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 84 of 162
05 i &
KEVLAR
BULLETPROOF

ACCESSORIES

With all of the madness lately in the USA we are working hard
to identify the best protection. We will make sure the plates we
choose have been thoroughly tested. This kevlar insert will fit
in iBackPack perfectly. These inserts are made of 100% Kevlar
and RF heat sealed and encapsulated in order to maintain

 

 

t

 

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

     

SNe

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDIO WIRELESS P
/SCOOTER PLATE SPEAKER CHARGING
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 85 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 86 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 87 of 162

 
Case 3:19-c

Reon on
FSS pieaheabhiaiiens

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 89 of 162

ipa ueaelas

 

g
Case 3:19-cv-00160 Document 41-1 Filed on 03 10/20 in TXSD P

 

 
a

&

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 91 of 162

 
“

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 92 of 162
O5 &
SKATEBOARD
SCOOTER

ACCESSORIES

   
 
 
  
 
 
 
 
 

The iBackPack Skateboard/Scooter option
allows you to put one foot on the

Skateboard type device and use the other
foot to propel yourself. It is fast, easy and
quite a bit of fun.

 

  

§

 

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

         

ee
“eee

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDIO
/SCOOTER PLATE SPEAKER

 
a

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 93 of 162

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 94 of 162

 

 

 

 

®
TXSD_ Page 95 of 162

In

19-cv-00160 Document 41-1 Filed on 03/10/20 i

Case 3

EEE

 

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 96 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed.ag

 

Pe aS
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 98 of 162

&, iBackPack”

   
 

THE ONLY
BULLETPROOF
BACKPACK
ON THE MARKET |

www.ibackpack.co
fe

<

Case 3:19-cv-00160

 

Document 41-1

Filed on 03/10/20 in TXSD

Page 99 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 100 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 101 of 162

 

\

Ae

 

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 102 of 162

y
+

ba

z

Fi
a
bi

if
\

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 103 of 162

 

 
Pa gi
Ne as Sec hae *
. f

ot ‘
re

a

N
©
a
—
oO
st
oO
a
®
o
©
oO
QA
Y”)
<
-
&
oO
N
~~
oO
a
oO
Cc
oO
To
2
iL
7
a
st
~
Cc
®
=
5
oO
oO
QA
oO
©
a
©
9°
>
2
Oo
a

Case 3

;
Pc

NTS *

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 105 of 162

 

\ CC

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 106 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 107 of 162

 

 

 

a
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 108 of 162

 

a

 
&

‘a

 

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 109 of 162

iBackPack™ "an PROGRAM

    

DATA/POWER/LIGHT STICK
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 110 of 162

 

ve
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 111 of 162

in
,
F

 

ee

 
renee

 
 
 
 
Case 3:19-cv-00160 Document 41-1

 
Case 3:19-cv-00160 Document 41-1.
g . 5

 
@)

@

®

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 118 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 119 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 120 of 162

r

o

 
®

&

o

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 121 of 162

 
a

Case 3:19-cv-00160 Document 41-1

 

 

 

Filed on 03/10/20 in TXSD Page 122 of 162
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 123 of 162

> &

Sa

 

 
a

2

a

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 124 of 162

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 125 of 162

a at

TECHNICAL INDEX:

SAGs Ri iCn a

PA SCOR Lee RT ROB UET)
ERG Ca aera ane
CMB e etre sees 1]
Aru eae)
COPEL oN aes (010g Le
PAM eee caters devices ERR C ue Utny

See

aed

one

Made.in Chima foriBackpack wwwiibackpackico Pe mica petals > J

iBackPack™

BLUETOOTH
aes

Peete dia ae

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 126 of 162
Wy @

 

; <enyame>s - Attached you will find your iBackPack product. Make sure to remove the card and execute same in order forthe «
ee tag on any luggage you own and it will aid our ability to return same to you should it be lost and found. We will send you an en
attached are four key-fobs to help recover your keys should they be misplaced. Your acceptance of this delivery of product full

iBackPack™ www.ibackpack.co www.daybreakdirect.com www.ibackpack.co any

 

 

 

 

 

Tir roan a sene es ee a x 7 Coes eee se
ve
- A
E v) i3 a SO aN ra
ES al H 5 i yf
: —a a
: a) aan , 5
©) W
ra res ky e
om Of TB Tate role = =
(oa ll a re
aa =  &
rg jae Q <<name>? ¢ ; re |
% > 'o) FN #<<numb>> “a
fe rr O : ar ; y A ; Poesia bbe 7 “mr A F,
H ; — CM role tole al #

Pte on TN eeenenittieteetiitterennrnt ma nm see we mR EA Nem ae

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD
a

 

ead
yale are a aii»

faite tera

_ iBackPack™

QUICK
CHARGE
AND
ew

BP-Cl
Bian

> Made for i@ackPack of Texas, lac
arts Gig le eae cae ed tena a

eC EC Roa CCG 8 804
oy Te ee een ce RY EROS Ber er srr

& Tele Beale
PJ iBackPack™

tm ek
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 128 of 162

a _ us

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 129 of 162

 

 

 

 

a

&
Case 3:19-cv-00160

Document 41-1 Filed on 03/10/20 in TXSD_ Page 130 of 162

 

& EST Ecole

EMG

See Dadees tg

ECT Se Cita eth
cst

Da Lae
Dry
ret sce rong

co

Dee al ;
PLLA eee 2
Oe Sea i]
cee are cna

Pen ent cad

ete Soran lea a thay
Ls Aare ad

iBackPack™

BPLUETGOTH SPEAKER

& iBackPack™

chore Tete
ROS C EC Te ae

High capacty
See O UM Lecce |

eed

SSR cen ra eRe rire

 

 

 

ry iBackPack™

pa eek sae Seay
PRR knoe

Bee ee eet ea
Bashan Me MRS ORES

Papen ararcn:

esc Erk

Rete ce tag

SE Cane EL Nee cad ov
BLUETOOTH

Made for iBackPack of fexas, Ine
Boor ee LS Le ead

 

 
 
  
     
         
   
       

PepPeE! EY

Specifications:
Oa Lees AE ST erase TY
fer ae) ec

Port A upto 24 amp
Port B upto 2 4 amp

betel aeysbeLsyilta

Me ee een nue tae ees Baa ls Remi ei ated eo
See Ms BUCA ce ie ate

UE ee CU ee Clee eee eee a

fire HD, £ nde devices, Nook Color, Googte Nexus Tabet

Sarung Galaxy Tab and mast tebiet dev-ces

Standards

Bees Ua Be neces Neus Pierna aie Boe Me EOL by
EC ERS Ee berks

Worldwide use

Pda B SOC g ite aE ee fees tis ter ale

IATA

msec es) teed

lsh SCRE eOLS Se Oe ec
eee ay Beep ESC e es CRM Crom Boe Caer eas

Made for iBackPack of Texas, Inc
RC cah 1) Si

/ JR era brte a

 

 

 

 

 

Pee Sasa J

 

DUAL USB
WALL CHARGER

& iBackPack”
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 132 of 162
&

 

®

 

POR Siro b ta SER

Peto eee

ee

eet sce a aay

PUTS ET SR oN
ry

t
das a
ce | eee ae Sad > f
aaah
ee ee Sa gia ae |

i3ackPack™

yaaa ee ca

& Tet ale a

 

 

 

 
 
 
      
 
   
  
   
 
   
       

fie torte a

   

USB MINI FAN

 

 

 

 

 

to wash product, you can clean it by madescent cloth
completely dry before using - Os aot tnfunde or inse

CR SD ae bute eee cas ten eee
A Decree Pua CU eagle ee agers
CAUTION — otharstuff inte product. « Bo not shock or impact pro

Made for [BackPack of Texas, Inc a fe ¢
Customer Supporl 512-879-9871

6N9S9072

         

   

   

" oa ®
i wo ——

ran
ee
a

Hands tree Le Lite.time

 

 

 

 

 

 
  

         
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 134 of 162
05 ©

EAR BUDS
BLUETOOTH AUDIO

ACCESSORIES

High quality audio comparable to Dr. Dre's
Beats. The highest of highs, lowest of lows
available through the iBackPack sound
system .

ro a Een a

Sorc
bec

ee cree

 

 

 

‘

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

 

          

See

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDIO WIRELESS P
/SCOOTER PLATE SPEAKER CHARGING
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 135 of 162
® 05 &
LIPSTICK
BATTERY

ACCESSORIES

 

The iBackPack "Lipstick" battery is very
small, the size of a tube of lipstick, but

ma contains 2,600 mAh battery that is enough
a . to keep your iPhone/Android/Tablet device _ 2 ’ 6 0 0 mM A h
oo powered up. You can use the device to al

“recharge as well - and it can recharge a
smartphone up to 2x without rechargi

- 4

     

 

 

 

    

 

   
   

¢

 

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

     

eee

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDIO WIRELESS PI
/SCOOTER PLATE SPEAKER CHARGING
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 136 of 162
05 ® ®
WIRELESS PHONE
CHARGING PAD

ACCESSORIES

Take your wireless charging experience to the next level
with the Fast Charge Wireless Charging Pad. The
Charging Pad is always at the ready, providing wireless
power whenever you set your device on the pad. You
can still use your device while charging, and your device
is always accessible so you can answer a call without
having to unplug.

High quality Long life Speedcharge Qi Standard

 

 

.

 

g

 

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

        

“SN

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDIO WIRELESS Pt
/SCOOTER PLATE SPEAKER CHARGING |
ir

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 137 of 162
os & Ay)
BLUETOOTH
AUDIO/SPEAKER

ACCESSORIES

 
 
 
 
 
 
 
     

The speaker that comes with the iBackPack
contains a microphone and high-fidelity
audio system. It allows you to turn your
iPhone/Android into a speakerphone type
system. When the phone rings, you can
answer the phone via your speaker

Built-in microphone ¢

TF card function, WAV,
Mp3, WMA support

AUX line In
Waterproof

High capacity battery

 

  

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

 

   

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDIO WIRELESS Pt
‘SCOOTER PLATE SPEAKER CHARGING
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 138 of 162
& 05 $

BATTERIES

ACCESSORIES

With all of the madness lately in the USA
we are working hard to identify the best
protection. We will make sure the plates
we choose have been thoroughly tested.

 

 

10,000 mAh
7,500 mAh
5,000 mAh

 

 

 

 

  

 

t

& see wie
s

   

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

       

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDIO WIRELESS PI
/SCOOTER PLATE SPEAKER CHARGING
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 139 of 162
65 i A)
MINI
USB FAN

ACCESSORIES

 
 
 
 
 
 
   

The iBackPack fan works with iPhone and
Android devices in order to bring a summer
breeze at the flip of a switch

Keep cool in all situations. Almost silent and
uses very little battery power.

 

(

 

q

 

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

    

~ oe
ee see

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDIO WIRELESS PE
/SCOOTER PLATE SPEAKER CHARGING
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 140 of 162
05 % &
LED MICRO
DATA CABLE

ACCESSORIES

~% compact micro USB interface

   
 
      

¥ high-strength nylon cable
~ simultaneous charging and

data transfer

RED: CHARGING BLUE: CHARGED

LED
INDICATOR

 

  

y -

   

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

      

See .

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDI WIRELESS Pt
/SCOOTER PLATE SPEAKER CHARGING
Case 3:19-cv-00160 Document 41-@ ites on 03/10/20 in. IXSD..Page-d ¢gexiieb 62

A
OF
Decent ead

ACCESSORIES

DNRC RON at ghee eto ae Elodie tec tad

SR dons

aie Meal accrssones

 

  

COFFEE MUG T-SHIRT +COFFEE MUG 16,000 MAH LITHIUM
$25 USD $55 USD POLYMER BATTERY
+Shipping + Shipping $60 USD
. + Shipping
Est detivery: Sep. 2016 Est daiivery: Sep. 2016 Est delivery: Sep. 2016
STANDARD iBackPack PROFESSIONAL iBackPack SALES PRC
$149 USD $199 USD $249 USD
+Shipping +Shipping + Shipping

 

ee eras ; 4 Peel told y
Est detvery” Sap. 2026 Est. detevery: Sen, 2016 Est. dativary: Sep. 2034
STANDARD + 2. STANDARD
“$299 USD PROFESSIONAL 2 PROFESSIONAL
99 $620 USD $620 USD
+Shipping ‘* Shipping +Shipping

u

   

Est. cetivery. San. 2086 Est. dativerg. Sep. 2016 Est. detivery: Sep. 2026

. These little town blues, are melting away. ; ; ;
i etiam dina memasemeetmimeeimagammammaimmee! Se Descent Url eric Bere Lo-c: Be] i ay fittrrod New York: aha a eamnenmemannialal alana

Pg rc er : oe aNd

* ed bide .

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 142 of 162
os e 7 yo
BATTERY AND
FLASHLIGHT/LAMP

ACCESSORIES

 

There are 3 levels of illumination - Bright,
Medium and Dim that not only provide
power but light.

 

    

10,000 mAh
7,500 mAh
Ah

overcharge “f overheating
protection protection 5,000 mé

aver power os ; ene
rotection UJ over-voltage
Proeect protection
{ short-circuitin, over discharge
O
protection protection

X< | over current
protection

  

 

 

 

 

 

 

. aa .

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

   

    

we

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTHAUDIO - WIRELESS PH
SCOOTER PLATE SPEAKER . CHARGING F

 
if o -

ACCESSORI

ES

There are 3 levels of illumination - Bright,
Medium and Dim that not only provide
ecoh =) mmole cam tedn ha

avercharge PNM OURL Ey
pretection EDD ccrmalelg|

 

 

Resa
protection ibaa

Pac Teele)

\ | short-cireuiting Pie MRC ps
* > protection GEE Ee lccatces)
Z

a on ~
ec Seek LG
| } ; protection

 

BATTERY & MOBILE BATTERY AND LIPSTICK CARD EAR BUDS-
PHONE STAND FLASHLIGHT/LAMP BATTERY POWER BANK BLUETOOTH AUDIO

    

etananaaaanneseen

 

SKATEBOARD BULLETPROOF BATTERIES BLUETOOTH AUDIO WIRELESS PH
/SCOOTER PLATE SPEAKER CHARGING |
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 144 of 162

ge

YN

&), iBackPack”™

Never run out of
eh dsr ecbeelin

 

a
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 145 of 162

 

          

 

 

a
,
ee

2

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD

EO Uae

air ae

wy BackPork

 

Page 146 of 162
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 147 of 162

ep

 

 
fe
a

908

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD_ Page 148 of 162

>

 

 

 

 

 

&

iBackPack™

a

     

ModetiBP-862 Capacity:20000mAn
lApursV 2.0A Outputh:5V LARS5V ZIA
Fiasblight-1000 luminiscence-double tap to exact
LED bar-4 fights indicate level of charge single tap to enact.
Made in chain specufically for iBackPack of Texas.inc.AustinsTexas. USA

RoHS CE FE OK OG

 

 
162

 

 

 

 
 
 

Pag

 

 

 

 

 

 

 

30

 

 

 

WB @ uy
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 150 of 162

WG SM
\

\
\
\
.

    

ceca St aetna y ners

MDG PIOe Ey!

  

 

 

2 ae *
Case cumin

 

a

a

 

vie

 

 

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 152 of 162

Se eS Ren Os aLd
a SO UC UU Cm Ute my
powerbapk make yourn Jay the energy while
ae mee E tents MUI een Seat test]
Pe DC Cla PL CTU ne is ele E elas
GE Beet aie) ei See cr ae Rt P

CCT LIL)

PRC retusa fer Cie ete enc ACR Lael is
Se Oe iu utd Bee SPREE ATUL EL)
PMC MUSE ULE

SNe ues CSC MU EDEL OL aL cia ms
Pelee sch etre ty 7

Se eet ta oak ty

rer n tle ee LCR s aE aecist

SR er se te ead ;
Sua aoe cio
nec

Det Tenino concn Lira)
pLOP at Celt shyt ta bas a See Mel tC n hy
POC me eect er iC i Lilian it suite

aL cba

ECB am Bit
Rintihaalnodl De

Biri calls) Ga

 
®

Case 3:19-cv-00160

Document 41-1 Filed on 03/10/20 in TXSD

 

 

Page 153 of 162

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 154 of 162

 

&
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 155 of 162

~

 

 

th

 

@

 

 

i
Hl
4
i
:
'
f
i

 
 

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 156 of 162

 

 

~
I
1
j
Rie soe ue)
I a |
Peet)
rit aie R48]
=
es
sta rams
yw 7 BR APR PHI"

 

 

 

~||COM

ER |

 

 

4
st

 
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 157 of 162

Fa
&
a)
5
a
Fs

 

ees cols a

hy
e

& ipackrack” — Ynversst OL Tae

 

Proguct Description

Sere Ure EC Com ernie apn ac)
Ue Su ab ee MOC

CU en ele
Be er er ae ee C le gels phon
DO Re eee cu eeeihe aia)

 

Batre ays
Ce Leer Lele nL eCunT alg
Boers i eesti uae edad ed
thewsage instructions. inthe manual
Peer nu Fe OO Re CUR
Pur lane Guo euCc oi)
Reber poms sath Pees Cubic ry
Bog auc urL Char tenet enta)
En Lee eet: Se pm ett
Peg ee tnalrcl MeL O eee n east e ag
Bg ;
Wee rerio Ale loge rere aay)
Seu e hit pom ite cei)
Bort ee cae uC Laer 9

 

ee sy aon Td
= lan ata cahk bc Teint hte OR anata a

Ae

&@ 2® arene
Bec kee eA |
this product.bas beertpatenled # pele

Rar te ch eM Cri Ul

  
 
NS \
AAC
~

NS
WN

NS
\ WS \
ACCRA NN
oo} CO
—
wn
OAC
RG AWN
a
. QC
WON
OOK ON
CA

WN

CAC
ACC
<<

_—
_
_

\

\\
CWS

SS NS
AK \

 
 

 

 
“ie

8

#

Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD
"1,9 8@@@ fcee”4c@ase@ Ac@decevseaeBergen

 

Page 161 of 162
Case 3:19-cv-00160 Document 41-1 Filed on 03/10/20 in TXSD Page 162 of 162

 

 

nee : ~

 

 

See SSS ewe TEE ee oe Ae ae Nee ae ae eee RE
regen oe Sos Tr a © Oe | OPES OTH ER ENDS OS HO OS:
9 FT ORES SAHOO ESSE HD EBREHROHEEK DD FORE d ORAL T EEE TAG DF

<

. Sveseoeees BORO ere = !
[p 4-0-4 #0-0'6-0'a'@'e'e'e's ne annaanal Ie, [HOE “=/ f
}ovee e268 a0 "e'e' ae’ ‘nn wn nea wIF[HICE|! as
+O OE O88 bee 106 GR WR Rn Anne WS is,

Leet as 8.09.

+94. 8.9 0.0 9-9 2

“ae .2 ea

989.69 90.9.8
¥ OS OS SR 2.4.4:0 0809 28 e@
VEPRETES SS O8O8 O89 08:8
’ Ree es e468:

oo ee 8 ee ¢
1 FO ee Be oe. ee 8 ee
RES DORR

 

  

Wy

 
